Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 1 of 11 PageID #: 111




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

PETER D. RUST,                                    )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )      Case No. 1:20-CV-195-SNLJ
                                                  )
BOARD OF TRUSTEES OF THE                          )
BOILERMAKER-BLACKSMITH                            )
NATIONAL PENSION TRUST,                           )
                                                  )
                      Defendant.                  )

                            MEMORANDUM AND ORDER

       Plaintiff Peter D. Rust brought this action against defendant Board of Trustees of

the Boilermakers-Blacksmith Union National Pension Trust pursuant to Section

502(a)(1)(B) of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §1001, et seq.. Defendant has moved to dismiss [#14].

I.     Factual Background

       For the purposes of this motion to dismiss, the facts alleged in the complaint are

presumed true. Plaintiff was a welder and member of the International Brotherhood of

Boilermakers Local #83. He became a participant in the Boilermakers-Blacksmith

National Pension Trust (the “Plan”) and the Plan began receiving contributions on

plaintiff’s behalf in 2000. In 2015, at the age of 51, plaintiff became totally and

permanently disabled, and he was unable to continue working. Prior to his becoming

permanently disabled, the Plan credited plaintiff with 15,377.80 hours of work and

$147,862.72 in contributions to the Plan. Plaintiff fully vested in the Plan in 2011.
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 2 of 11 PageID #: 112




       Plaintiff began the process of securing benefits from the Social Security

Administration (“SSA”) on April 15, 2015. Plaintiff received a hearing before an

Administrative Law Judge two years later, on June 13, 2017, and he received a Fully

Favorable Decision on July 12, 2017. But that was not the end of plaintiff’s Social

Security Administration experience. On November 18, 2017, the SSA notified plaintiff

that the Social Security Appeals Council had remanded his Fully Favorable Decision to

the ALJ for further review. Plaintiff was examined on January 4, 2018 by a doctor at the

request of the SSA.

       Meanwhile, on July 25, 2017, just after receiving his Fully Favorable Decision

from the SSA but before being notified of the Fully Favorable Decision’s remand,

plaintiff filed a written application for Disability Pension under the Plan. He attached

numerous required documents to his application, including the Fully Favorable Decision

from the SSA, but he did not submit a “Notice of Award” from the SSA. Sometime later,

defendant denied plaintiff’s application for a Disability Pension because he failed to

produce a Notice of Award from SSA within 180 days as required by the Plan. Plaintiff

then timely appealed defendant’s decision.

       On February 5, 2018, plaintiff sent a letter to the Plan Administrator explaining

that although the Social Security Administration had provided him with a Fully Favorable

Decision on July 12, 2017, granting his application for Social Security Disability

Benefits, he had not received a letter entitled “notice of award” and had, instead, received




                                             2
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 3 of 11 PageID #: 113




notice that his Social Security Disability application was under review by the Social

Security Appeals Council.

        On March 15, 2018, the Plan Administrator mailed plaintiff a letter

acknowledging the timeliness of his appeal. On March 20, 2018, plaintiff sent a letter to

the Plan Administrator expressly stating that although he was currently receiving Social

Security Disability payments, he had not yet received any document from the Social

Security Administration entitled, “notice of award” and, therefore, could not yet produce

that specific document. In the letter, plaintiff requested an extension of time to obtain and

produce to the Plan Administrator the document. Plaintiff also called the Plan

Administrator requesting the extension.

        Plaintiff, along with this Social Security Disability attorney, provided additional

information and documentation to the Plan Administrator and notified the Plan

Administrator that plaintiff was scheduled to appear again before an ALJ on June 28,

2018.

        On May 8, 2018, the Plan Administrator sent a letter to plaintiff expressly stating

that his appeal had been extended to “allow additional time to substantiate the claim.”

        The day before the scheduled June 28 hearing, plaintiff was notified he did not

need to attend because the ALJ had again concluded he was entitled to benefits. On July

5, 2018, plaintiff received another Fully Favorable Decision from the SSA but again did

not receive a “notice of award.” Plaintiff sent the new Fully Favorable Decision to the

Plan Administrator and requested an extension to obtain a notice of award from the SSA.




                                              3
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 4 of 11 PageID #: 114




       The Plan Administrator sent plaintiff a letter August 14 expressly stating that his

appeal had again been extended “to allow additional time to substantiate the claim.” The

letter explained, “Any additional information should be received in the Fund Office no

later than November 1, 2018 in order for your appeal to be presented in December 2018

at the 4th Quarter 2018 Pension Appeals Committee meeting.”

       On September 3, 2018, plaintiff finally received a document from the Social

Security Administration entitled, “notice of award.” The notice of award indicated that

plaintiff was entitled to monthly disability benefits from Social Security beginning in

April 2015.

       On September 10, 2018, Rust provided the Social Security Disability notice of

award document to the Plan Administrator.

       On December 13, 2018, the Plan Administrator sent plaintiff a letter stating,

“After consideration of all the facts and documentation, your appeal was denied. The

specific reason your appeal was denied is because you failed to provide a Social Security

Disability Notice of Award within the 180-day time period allowed after the filing of

your Pension Application on July 26, 2017.”

       Plaintiff filed this lawsuit with two counts. Count I is a claim for enforcement of

rights and disability pension benefits, and Count II is a claim for injunctive and other

equitable relief. The defendant says that Plan Section 10.01(c) states that a claimant must

submit all necessary documentation with 180 days of filing an application. The Plan




                                             4
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 5 of 11 PageID #: 115




further says that if the claimant does not do so, the claimant must submit a new

application for benefits.

       Defendant has moved to dismiss.

II.    Legal Standard

       The purpose of a Rule 12(b)(6) motion to dismiss is to test the legal sufficiency of

a complaint so as to eliminate those actions “which are fatally flawed in their legal

premises and designed to fail, thereby sparing litigants the burden of unnecessary pretrial

and trial activity.” Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001)

(quoting Neitzke v. Williams, 490 U.S. 319, 326-27 (1989)). In addressing a motion to

dismiss, a court must view the allegations of the complaint in the light most favorable to

the plaintiff. United States ex rel. Ambrosecchia v. Paddock Laboratories, LLC., 855

F.3d 949, 954 (8th Cir. 2017). A complaint must be dismissed for failure to state a claim

upon which relief can be granted if it does not plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007) (abrogating the prior “no set of facts” standard set forth in Conley v. Gibson, 355

U.S. 41, 45-46 (1957)). Courts “do not require heightened fact pleading of specifics, but

only enough facts to state a claim to relief that is plausible on its face.” Id. at 555. A

complaint must set forth factual allegations which are enough to “raise a right to relief

above the speculative level.” Id. at 555. However, where a court can infer from those

factual allegations no more than a “mere possibility of misconduct,” the complaint must




                                               5
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 6 of 11 PageID #: 116




be dismissed. Cole v. Homier Distributing Co., Inc., 599 F.3d 856, 861 (8th Cir. 2010)

(citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)).

III.     Discussion

         Defendant moves to dismiss both Counts.

         A. Count I

         Plaintiff’s Count I is for enforcement of rights and pension benefits under 29

U.S.C. § 1132(a)(1)(B). Defendant moves to dismiss Count I arguing that plaintiff cannot

make out a claim against defendant based on the facts presented. In particular, defendant

contends it was bound by the Plan language in Sections 4.09 and 10.01(c). Plan Section

4.09(d) requires that a plan participant submit a Notice of Award from the SSA with his

claim. Section 10.01(c), in turn, provides that the initial determination for a claim for

benefits will be made within 90 days of submitting an application. The Plan allows only

one 90-day extension. It continues that if additional information is required, the claimant

will be informed and asked to provide the necessary documentation within the 180-day

timeframe. In other words, if a claimant fails to provide all necessary documentation

within 180 days of submitting his or her application, defendant will deny the claim and

the claimant must submit a new application.1 This Plan provision is consistent with



1
  Neither party discusses whether plaintiff could solve his problem by filing a new application. This question was
addressed in a recent, similar case against the same defendant, in which this Court recognized that, since plaintiff
filed his application, the Plan implemented a “Funding Improvement Plan,” which decreased the available benefits
under the Plan and would decrease benefits substantially. Ruessler v. Boilermakers-Blacksmiths Nat'l Pension Tr.
Bd. of Trustees, 1:20-CV-00128-SNLJ, 2020 WL 5909772, at *3 (E.D. Mo. Oct. 6, 2020). In that case, the plaintiff’s
“disability pension benefits can potentially decrease by nearly $2,000 per month depending on whether his claim is
treated as one filed in June 2017 (when he initially filed) or some time thereafter (the necessary result of any refiling
effort).” Id.



                                                           6
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 7 of 11 PageID #: 117




ERISA regulations that require plans to grant or deny an application for benefits within

180 days of the claimant submitting a claim. See 29 C.F.R. § 2560.503-1(f)(1).

        The Complaint, defendant insists, shows that plaintiff failed to meet the necessary

deadlines. Plaintiff filed his application July 25, 2017. He submitted his Notice of Award

on September 10, 2018—over a year after he submitted his application. Thus, defendant

maintains it correctly denied his application, and the Complaint fails to state a claim for

relief. Jordan v. Aetna Life Ins. Co., 4:11 CV 635 DDN, 2012 WL 274693, at *4 (E.D.

Mo. Jan. 31, 2012) (dismissing § 1132(a)(1)(B) claim under Rule 12(b)(6) because the

Complaint acknowledged plaintiff had submitted his application past the relevant

deadline).

        Plaintiff responds nothing in Section 10.01(c) provides that if a claimant fails to

provide additional information, denial is mandated, and, critically, nothing in Section

10.01(c) prohibits defendant from revisiting an initial benefit determination based on

documents received during a timely-filed appeal. That section is entitled “Initial Benefit

Determination” and requires defendant to render a decision within 180 days. It states, in

full:

        Initial Benefit Determination. Approval or denial of the claim will
        normally be made within ninety (90) days after the claim has been received
        by the Plan. If additional time is required in special cases, the claimant will
        be notified in writing of the special circumstances requiring an extension of
        time and of the date by which the Plan expects to render the final decision,
        which will be not more than ninety (90) days from the end of the initial time
        period. Written notice of the extension shall be furnished to the claimant
        prior to the commencement of the extension. If additional information is
        required, the claimant will be notified and requested to furnish the necessary
        data within the 180-day time period specified by this provision.



                                              7
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 8 of 11 PageID #: 118




[#15-1 at 6-7.]

       Indeed, plaintiff alleges that he provided the Notice of Award document as part of

his appeal process, for which the Plan allows review of “all comments, documents,

records, and other information submitted by the claimant related to the claim, regardless

of whether such information was submitted or considered in the initial benefit

determination.” [#15-1 at 7.] Indeed, the Plan tracks ERISA’s implementing regulations,

which state that a review shall “take into account all … documents, records, and other

information submitted by the claimant relating to the claim, without regard to whether

such information was submitted or considered in the initial benefit determination.” 29

C.F.R. § 2560.503-1(h)(2)(iv) (emphasis added); see also Ruessler, 2020 WL 5909772, at

*3 (denying motion to dismiss regarding same issue and the same Plan). Although

defendant argues that the appeal procedure cannot save plaintiff’s claim, the case

defendant cites in support addresses exhaustion of remedies—not the circumstances here.

       This Court disagrees that plaintiff failed to state a claim. Accepting the allegations

as true and in the light most favorable to plaintiff, his claim is distinguishable on its face

from the claim in Jordan, and the motion to dismiss Count I is denied.

       B. Count II

       Plaintiff brings Count II under 29 U.S.C. § 1132(a)(3). To succeed in a claim

under § 1132(a)(3), a plaintiff needs to show (1) a violation of either the plan or ERISA

and (2) that “appropriate” equitable relief would redress such violation. Mertens v. Hewitt

Assocs., 508 U.S. 248, 253 (1993). Count II alleges, in the event plaintiff was not entitled



                                               8
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 9 of 11 PageID #: 119




to relief under Count I, that defendant violated ERISA when it misrepresented that it

would consider plaintiff’s Notice of Award. It appears to seek relief in the form of

equitable estoppel and reformation, which are generally permitted forms of equitable

relief under 29 U.S.C. § 1132(a)(3). See CIGNA v. Amara, 563 U.S. 421, 441 (2011);

Silva v. Metro. Life Ins. Co., 762 F.3d 711, 723 (8th Cir. 2014). Count II also seeks relief

“requiring defendant to provide [plaintiff] with his disability pension benefits,”

[e]nforcing [plaintiff’s] rights to benefits and payments under the terms of the Plan,” and

“[d]eclaring that [plaintiff] is entitled to ongoing monthly benefits and payments pursuant

to the Plan’s disability pension plan....” [#1 at 17–18.]

       “The concept of equitable estoppel is simple; it ‘operates to place the person

entitled to its benefit in the same position he would have been in had the representations

been true.’” Silva, 762 F.3d at 723 (quoting Amara, 563 U.S. at 441). “An estoppel claim

founded on alleged misrepresentation by a plan fiduciary has the following elements: (1)

knowing misrepresentation; (2) made in writing; (3) with reasonable reliance on that

misrepresentation by the plaintiff; (4) to [his] detriment.” Sewell v. Sheet Metal Workers'

Nat'l Pension Fund, 8:16CV117, 2017 WL 7038173, at *15 (D. Neb. Aug. 9, 2017)

(alterations in original; internal quotation to Coker v. Trans World Airlines, Inc., 165 F.3d

579, 585 (7th Cir. 1999) omitted).

       Plaintiff alleges that the Plan misrepresented that it would receive and consider the

Notice of Award during the appeal within the extension period. Defendant argues that no

misrepresentation was made because, it says, its letters never asserted that submitting a




                                              9
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 10 of 11 PageID #: 120




late Notice of Award would result in defendant granting plaintiff’s appeal. Plaintiff

alleges, however, that he repeatedly requested extensions of time to obtain a “notice of

award,” and that defendant granted him extensions to do so, never suggesting his only

option was to file a new application. Plaintiff explains that, even if the Plan did not allow

for such extensions of time, the defendant should not be permitted to deny plaintiff’s

benefits on untimeliness grounds because defendant’s providing plaintiff with extensions

to “substantiate the claim” was inconsistent with the intent to enforce the supposed

deadlines. However, even assuming plaintiff has alleged misrepresentations by the Plan,

plaintiff has not explained how his reliance on the misrepresentations was to his

detriment. Plaintiff argues that his detrimental reliance was providing the Notice of

Award during the time limit defendant set. Plaintiff suggests that defendant should have

told him that his appeal was futile, but plaintiff does not explain how or why that would

have resulted in a better outcome. This Court will not speculate as to that question.

       Count II’s equitable claims therefore fail on their face, and Count II will be

dismissed.




                                             10
Case: 1:20-cv-00195-SNLJ Doc. #: 24 Filed: 02/09/21 Page: 11 of 11 PageID #: 121




      Accordingly,

      IT IS HEREBY ORDERED that defendant’s motion to dismiss [#14] is

DENIED in part and GRANTED in part.

      IT IS FURTHER ORDERED that plaintiff’s Count II will be DISMISSED.

      Dated this 9th day of February, 2021.




                                        _____________________________________
                                        STEPHEN N. LIMBAUGH, JR.
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                         11
